                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM ZIETZKE,                                  Case No. 19-cv-03761-HSG (SK)
                                   8                    Plaintiff,                         REPORT AND RECOMMENDATION
                                                                                           REGARDING MOTION FOR
                                   9             v.                                        SUMMARY DENIAL OF PETITION TO
                                                                                           QUASH AND FOR ENFORCEMENT
                                  10     UNITED STATES OF AMERICA,                         OF IRS SUMMONS
                                  11                    Defendant.
                                                                                           Regarding Docket No. 10
                                  12
Northern District of California
 United States District Court




                                  13          This matter was referred to the undersigned for a report and recommendation on the
                                  14   motion to enforce a summons and for a summary denial of the petition to quash filed by the
                                  15   Defendant, the United States of America (“Government”). For the reasons set forth below, the
                                  16   Court RECOMMENDS enforcing the summons with some limitations on its scope.
                                  17                                           BACKGROUND
                                  18          Petitioner William Zietzke (“Petitioner”) filed a petition to quash a summons issued by the
                                  19   Internal Revenue Service (“IRS”) to Coinbase, Inc. (“Coinbase”), a “cryptocurrency” exchange,
                                  20   regarding his federal tax liability for the tax year 2016 (the “Summons”). (Dkt. No. 1.) On
                                  21   September 13, 2019, the Government moved to enforce the Summons and for a summary denial of
                                  22   the petition to quash. (Dkt. No. 10.) On December 19, 2019, the motion was referred to the
                                  23   undersigned to prepare a report and recommendation. (Dkt. No. 31.)
                                  24          The IRS is investigating whether Petitioner correctly reported his cryptocurrency
                                  25   transactions in 2016. The District Court for the Western District of Washington addressed the
                                  26   validity of a summons relating to Petitioner’s 2016 tax liability which was issued to a Bitstamp,
                                  27   another cryptocurrency exchange. Zietzke v. United States, 2019 WL 6310661 (W.D. Wash. Nov.
                                  28   25, 2019). The court in Zietzke provided the following description of cryptocurrency, also referred
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 2 of 20




                                   1   to as “virtual currency”:

                                   2                  Bitcoin is a decentralized cryptocurrency that uses a distributed ledger
                                                      system, or “blockchain,” to ensure the cryptocurrency’s security and
                                   3                  integrity. To use a blockchain system, a user first creates a wallet,
                                                      which contains information used to move units of a cryptocurrency
                                   4                  on a blockchain. When the user downloads or purchases a wallet,
                                                      software in the wallet generates a private key (a large integer number).
                                   5                  That private key is then used to mathematically generate a public key
                                                      (also a large integer number), which is used to create an address (a
                                   6                  mix of numbers and symbols). This address functions as the name
                                                      suggests: it is the destination for a cryptocurrency payment.
                                   7
                                                      When two people agree for one person to send cryptocurrency to the
                                   8                  other, the two reveal their public addresses to one another. Because
                                                      the transferor’s address is associated with their public and private
                                   9                  keys, the transferee can confirm the transferor’s ownership of the
                                                      transferred cryptocurrency by verifying that the transferor’s private
                                  10                  key, public key, and address correspond.             And once the
                                                      cryptocurrency is transferred, the transferee can spend or withdraw
                                  11                  the cryptocurrency with their own private key, which will now be
                                                      associated with that cryptocurrency.
                                  12
Northern District of California
 United States District Court




                                                      Although cryptocurrency transactions can occur directly between
                                  13                  individuals, those transactions are often handled through digital
                                                      currency exchanges. Digital currency exchanges are businesses that
                                  14                  hold large amounts of traditional and cryptocurrency, allowing them
                                                      to facilitate third-party transactions of traditional currency for
                                  15                  cryptocurrency. To help facilitate such transactions, these businesses
                                                      also provide hosted wallet services.
                                  16
                                       2019 WL 6310661, at *1.
                                  17
                                              The IRS treats cryptocurrency transactions as monetary transactions with tax
                                  18
                                       consequences. The IRS states in Notice 2014-21, 2014-16 I.R.B. 938: “virtual currency is treated
                                  19
                                       as property. General tax principles applicable to property transactions apply to transactions using
                                  20
                                       virtual currency.” Cryptocurrency is, therefore, taxed according to the gain or loss that taxpayers
                                  21
                                       realize when they sell or exchange cryptocurrency. Id. A taxpayer’s gain or loss is determined by
                                  22
                                       looking at the difference between the cryptocurrency’s basis and the amount the taxpayer receives
                                  23
                                       in exchange for the currency. Id. The basis, in turn, “is the fair market value of the currency in
                                  24
                                       U.S. dollars as of the date of receipt.” Id. And the cryptocurrency’s fair market value is usually
                                  25
                                       determined by the price at which the taxpayer purchases the cryptocurrency. Id.
                                  26
                                              Petitioner and his wife filed a joint 2016 federal income tax return, reporting a tax liability
                                  27
                                       of $36,594, which they paid in full. (Dkt. No. 10-1 (Declaration of Amanda Snow), ¶ 10).
                                  28
                                                                                         2
                                          Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 3 of 20




                                   1   Petitioner and his wife then filed an amended 2016 federal income return, showing a reduced tax

                                   2   liability of $21,119 and claiming a refund of $15,475. (Id., ¶ 11). In their original tax return,

                                   3   Petitioner and his wife reported long-term capital gains from seven transactions involving the sale

                                   4   or disposition of bitcoin. In their amended return, they removed the two largest of these

                                   5   transactions, reducing Petitioner’s long-term capital gains from $104,482 to $410. (Id., ¶¶ 12, 14.)

                                   6   This reduction in reported their long-term capital gain is the sole basis for their claimed refund.

                                   7   (Id., ¶ 14).

                                   8           Petitioner’s amended return and requested refund spurred the IRS’s investigation into

                                   9   Petitioner’s 2016 tax liability and his bitcoin transactions. In connection with its investigation, the

                                  10   IRS issued the disputed Summons to Coinbase. The Court will address additional facts as

                                  11   necessary in the discussion below.

                                  12                                                ANALYSIS
Northern District of California
 United States District Court




                                  13           Congress requires that the IRS investigate the tax liability of persons who may be liable to

                                  14   pay an internal revenue tax. 26 U.S.C. § 7601. Pursuant to 26 U.S.C. § 7602(a), the IRS has the

                                  15   power to issue administrative summons. “The § 7602 summons is critical to the investigative and

                                  16   enforcement functions of the IRS.” United States v. Arthur Young & Co., 465 U.S. 805, 814

                                  17   (1984). The IRS’s power to issue summons has, therefore, been construed broadly in the IRS’s

                                  18   favor. See United States v. Euge, 444 U.S. 707, 714-15 (1980).

                                  19           The IRS may issue summons for the purposes of “ascertaining the correctness of any

                                  20   return, making a return where none has been made, determining the liability of any person for any

                                  21   internal revenue tax or . . . collecting any such liability.” 26 U.S.C. § 7602(a). A taxpayer

                                  22   identified in an IRS summons served on a third-party record keeper may initiate proceedings to

                                  23   quash the summons. 26 U.S.C. § 7609(b)(2)(A). Additionally, the IRS may seek to compel

                                  24   compliance with the summons. Id.; Crystal v. United States, 172 F.3d 1141, 1143 (9th Cir. 1999).

                                  25           To enforce a summons, the IRS must establish a prima facie case for enforcement by

                                  26   showing that the summons (1) is issued for a legitimate purpose; (2) seeks information relevant to

                                  27   that purpose; (3) seeks information that is not already in the IRS’s possession; and (4) satisfies all

                                  28   of the administrative steps set forth in the Internal Revenue Code. United States v. Powell, 379
                                                                                          3
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 4 of 20




                                   1   U.S. 48, 57-58 (1964). “The government’s burden is a slight one, and may be satisfied by a

                                   2   declaration from the investigating agent that the Powell requirements have been met.” Crystal v.

                                   3   United States, 172 F.3d 1141, 1144 (9th Cir. 1999) (internal quotation marks omitted). “The

                                   4   burden is minimal because the statute must be read broadly in order to ensure that the enforcement

                                   5   powers of the IRS are not unduly restricted.” United States v. Dynavac, Inc., 6 F.3d 1407, 1414

                                   6   (9th Cir. 1993).

                                   7             Once the IRS establishes a prima facie case under Powell, the burden shifts to the

                                   8   petitioner to negate one of the four Powell elements or demonstrate a lack of good faith on the part

                                   9   of the Government. Dynavac, Inc., 6 F.3d at 1414. “The taxpayer . . . carries a heavy burden.”

                                  10   United States v. Stuckey, 646 F.2d 1369, 1372 (9th Cir. 1981). “The taxpayer must allege specific

                                  11   facts and evidence to support his allegations of bad faith or improper purpose.” Crystal, 172 F.3d

                                  12   at 1144. “If no substantial challenge to the validity of the summons is made in a sworn affidavit
Northern District of California
 United States District Court




                                  13   or declaration alleging specific facts, the matter should be decided on the pleadings before the

                                  14   district court with no further proceedings.” Strough v. United States, 326 F.Supp.2d 1118, 1121

                                  15   (C.D. Cal. 2003) (citing Liberty Fin. Servs. v. United States, 778 F.2d 1390, 1392-93 (9th Cir.

                                  16   1985)).

                                  17             The Court must scrutinize the Summons to determine whether it seeks information relevant

                                  18   to a legitimate investigative purpose, and the Court may choose either to refuse enforcement or

                                  19   narrow the scope of the summons. United States v. Goldman, 637 F.2d 664, 668 (9th Cir. 1980);

                                  20   Wooden Horse Investments, Inc. v. United States, 806 F. Supp. 1487, 1490 (E.D. Wash. 1992)

                                  21   (“The court may choose to enforce the summons, quash the summons, or enforce a more narrow

                                  22   summons with restrictions to narrow it ‘no broader than necessary to achieve its purpose.’”)

                                  23   (quoting United States v. Bisceglia, 420 U.S. 141, 151 (1975)).

                                  24      A. Requirements under Powell.
                                  25             1.     Legitimate Purpose.

                                  26             Pursuant to 26 U.S.C. § 7602, the IRS may issue summons for the purposes of

                                  27   “ascertaining the correctness of any return, making a return where none has been made,

                                  28   determining the liability of any person for any internal revenue tax or . . . collecting any such
                                                                                          4
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 5 of 20




                                   1   liability.” 26 U.S.C. § 7602(a). The IRS can issue a summons to “investigate merely on suspicion

                                   2   that the law is being violated, or even just because it wants assurance that it is not.” Powell, 379

                                   3   U.S. at 57 (quoting United States v. Morton Salt Co., 338 U.S. 632, 642-43 (1950)).

                                   4          Here, the Government submits the Declaration of Amanda Snow, an IRS Revenue Agent,

                                   5   who is conducting an examination into Petitioner’s federal income tax liability for 2016. (Dkt.

                                   6   No. 10, ¶¶ 1-2.) She states that IRS records indicate that Petitioner has used Coinbase, Inc., a

                                   7   digital currency exchange platform, to conduct bitcoin transactions. (Id., ¶ 4.) She further states

                                   8   that in order to determine Petitioner’s correct federal income tax liability, the IRS must determine

                                   9   how many bitcoin transactions he conducted in 2016, what bitcoins Petitioner used to conduct

                                  10   those transactions, and when and how Petitioner acquired those bitcoins. (Id. ¶ 29.) The

                                  11   Government has demonstrated a legitimate purpose. Revenue Agent Snow is investigating

                                  12   Petitioner’s 2016 federal tax liability and the summons was issued as part of that investigation and
Northern District of California
 United States District Court




                                  13   requests information that can reasonably be expected to assist in the investigation. (Id., ¶¶ 4, 10-

                                  14   35.)

                                  15          It is not clear whether Petitioner challenges the IRS’s legitimate purpose for issuing the

                                  16   summons. Petitioner concedes that conducting an examination into his income tax liability for

                                  17   2016 is a legitimate purpose. (Dkt. No. 24 at 15.) However, Petitioner also appears to dispute part

                                  18   of the factual basis for issuing the Summons – whether the bitcoin transferred into his Purse.io

                                  19   account came from his Coinbase account. (Id. at 10-11.) Regardless, the Court finds that the

                                  20   Government has sufficiently demonstrated that the IRS has unanswered questions about

                                  21   Petitioner’s 2016 bitcoin transactions and that the Summons was properly issued to assist with its

                                  22   investigation into this matter.

                                  23          2.      Relevance.
                                  24          The second prong under Powell requires that the IRS’ inquiry is relevant to the legitimate

                                  25   purpose. 379 U.S. at 57. “The IRS’ power to examine records in connection with tax

                                  26   investigations is broadly construed.” IRS v. Zolin, 809 F.2d 1411, 1414 (9th Cir.1987), aff’d in

                                  27   part and vac’d in part on other grounds, 109 S .Ct. 2618 (1989). If the records “might throw

                                  28   light” on the accuracy of the returns, then they are relevant. Zolin, 809 F.2d at 1414.
                                                                                         5
                                          Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 6 of 20




                                   1           Petitioner asserts a number of relevance challenges. In making his arguments, he asserts

                                   2   that that the summons must be “no broader than necessary to achieve its purpose.” (Dkt. No. 24 at

                                   3   16 (quoting United States v. Bisceglia, 420 U.S. 141, 151 (1975)). Petitioner made the same

                                   4   argument in the Western District of Washington, in which he challenged another summons. That

                                   5   court explained that this language does not “impose any sort of narrow tailoring requirement.”

                                   6   Zietzke, 2019 WL 6310661, at *4 (citing Tiffany Fine Arts, Inc. v. United States, 469 U.S. 310, 23

                                   7   (1985) (“We have never held . . . that the IRS must conduct its investigations in the least intrusive

                                   8   way possible. Instead, the standard is one of relevance.”)). Rather, as the court noted, this

                                   9   “language stands for the simple proposition that a district court may narrow a summons when the

                                  10   summons seeks both relevant and irrelevant material.” Id. (citing United States v. Richards, 631

                                  11   F.2d 341, 345-46 (4th Cir. 1980) (concluding modification of summons was appropriate because

                                  12   the summons as written asked for information relating to a corporation’s payments that may have
Northern District of California
 United States District Court




                                  13   been illegal but did not affect the corporation’s tax liability)). In this context, the Court examines

                                  14   Petitioner’s relevance challenges and finds that the requests for information about covered

                                  15   accounts, user names, third-party information, and counter-party information are relevant. The

                                  16   Court finds that the requests for information are overbroad with respect to time, and the Court

                                  17   recommends that the IRS proposed an amended summons to limit the timeframe of information

                                  18   sought to focus on the transactions at issue. The Court finds that the petitioner’s concern about his

                                  19   right to privacy under the Fourth Amendment does not

                                  20                   i.      Covered Accounts.
                                  21           Petitioner argues that the definition in the summons of “covered accounts” is too broad

                                  22   because it includes accounts “indirectly” associated with him, including entities for which he is a

                                  23   member of a limited liability company, an officer or board member of a corporation, a partner of a

                                  24   partnership, or a trustee of a trust. Petitioner asserts the listed entities are legally separate and

                                  25   distinct from him and, thus, the Summons seeks records that are irrelevant to Petitioner’s tax

                                  26   liability. (Dkt. No. 24 at 16.) The Summons defines “Taxpayer” to include Petitioner and:

                                  27                   all domestic and/or foreign entities and/or structures over which
                                                       [Petitioner] exercises and/or exercised control including, but not
                                  28                   limited to corporations, partnerships, associations, limited liability
                                                                                           6
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 7 of 20



                                                       companies, trusts, estates, foundations,         escrows,    charitable
                                   1                   foundations, banks and nominees.
                                   2   (Dkt. No. 1-2 (Summons).) The Summons also defines “Covered Accounts” to include:

                                   3                   account or service for which [Petitioner] has, either directly or
                                                       indirectly, any ownership interest or power to exercise control,
                                   4                   including but not limited to, a right to withdraw, transfer, or transact
                                                       using flat currency, virtual currency, or other property, or for which
                                   5                   [Petitioner] is identified as a trustee, co-signer, guardian, custodian,
                                                       administrator, or beneficiary . . . .
                                   6
                                       (Id.) The Government responds that the IRS is seeking information for all covered accounts
                                   7
                                       because Petitioner may not have disclosed all of his Coinbase accounts to the IRS. (Dkt. No. 29
                                   8
                                       (Reply Br.) at 5.) The Government notes that Petitioner did not disclose an account he had with
                                   9
                                       another digital currency exchange other than Coinbase until the IRS discovered that account. (Id.)
                                  10
                                       Revenue Agent Snow explains that IRS defined “Covered Accounts” to obtain information on any
                                  11
                                       account that [Petitioner] may have control over (and therefore ownership of), even if that control is
                                  12
Northern District of California




                                       in a business or fiduciary capacity.” (Dkt. No. 29-1 (Second Declaration of Amanda Snow), ¶ 35.)
 United States District Court




                                  13
                                       The definition includes “corporate, partnership, and trust accounts because taxpayers have been
                                  14
                                       known to create sham entities to hide their taxable income.” (Id.) The Court finds that the
                                  15
                                       Summons’ definition of “Covered Accounts” is designed to obtain information regarding entities
                                  16
                                       over which Petitioner exercises or exercised control, not entities to which he has merely a
                                  17
                                       tangential relationship. Therefore, records from “Covered Accounts” as defined in the Summons
                                  18
                                       “may be relevant” to the purpose of the summons. 26 U.S.C. § 7602(a)(1); Powell, 379 U.S. at
                                  19
                                       57-58.
                                  20
                                                       ii.     Request No. 1: User Profile Information.
                                  21
                                                In its request number one, the IRS seeks:
                                  22
                                                       All application and registration records relating to the establishment
                                  23                   of any Covered Accounts, including, but not limited to, all user profile
                                                       information, user payment methods such as merchant card or bank
                                  24                   account information, signature cards (electric or otherwise), email
                                                       addresses, user names, mailing or physical addresses, and phone
                                  25                   numbers.
                                  26   (Dkt. No. 1-2 (Request No. 1).) Revenue Agent Snow explains that this request is “directed at

                                  27   establishing ownership and control over the account by [Petitioner]. Although the requests

                                  28   include a reference to ‘user profile information’ the IRS is not seeking passwords, security
                                                                                            7
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 8 of 20




                                   1   settings, or account recovery information.” (Dkt No. 10-1 (Declaration of Amanda Snow), ¶ 32.)

                                   2   In her reply declaration, Revenue Agent Snow further explains that the Summons requested user

                                   3   profile information in order to verify that those accounts, addresses, IDs, and public keys belong

                                   4   to the Petitioner. (Dkt. No. 29-1, ¶ 24.) Otherwise, Petitioner could disclaim them. (Id.)

                                   5   Additionally, in the IRS’s experience, in response to other summons, Coinbase has not actually

                                   6   provided passwords, security settings or account recovery information when the IRS seeks user

                                   7   profile information. (Id., ¶ 36.)

                                   8          Petitioner argues that because “user profile information” is not limited to exclude

                                   9   passwords, security settings or account recovery information, Coinbase does not know that the

                                  10   IRS does not actually seek this information. (Dkt. No. 24 at 17.) The parties apparently agree that

                                  11   IRS should not seek and Coinbase should not disclose passwords, security settings or account

                                  12   recovery information. However, because the Summons does not make this limitation explicit, the
Northern District of California
 United States District Court




                                  13   IRS should clarify the definition of user profile information to exclude passwords, security

                                  14   settings and account recovery information.

                                  15          Petitioner also argues that that there is no need and no justification provided for requesting

                                  16   “user names.” (Dkt. No. 24 at 17.) Revenue Agent Snow explains:

                                  17                  The IRS request for “user names” in Request No. 1 is directed at
                                                      identifying the specific account holder and creating an evidentiary
                                  18                  link between the account information and the individual taxpayer.
                                                      The IRS has learned that many digital currency exchanges or similar
                                  19                  platforms operating in the evolving virtual currency ecosystem do not
                                                      necessarily require or maintain the actual full name or tax
                                  20                  identification number of their users. Instead, these companies rely
                                                      upon user names, log-in IDs, or email addresses to identify users.
                                  21                  Similar to account applications or signature cards at traditional banks,
                                                      user names, log-in IDs, or email addresses are necessary pieces of
                                  22                  information to obtain from third parties when taxpayers, such
                                                      [Petitioner], refuse to cooperate with the IRS because such
                                  23                  information provides the IRS with the ability to link the relevant
                                                      account information to the taxpayer.
                                  24
                                       (Dkt. No. 29-1, ¶ 38.) Based on this explanation, the Court finds that seeking user names “may be
                                  25
                                       relevant” to the purpose of the summons. 26 U.S.C. § 7602(a)(1); Powell, 379 U.S. at 57-58.
                                  26
                                                      iii.    Request No. 2: Information regarding Personal Identification.
                                  27
                                              In its request number two, the IRS seeks:
                                  28
                                                                                          8
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 9 of 20



                                                      All customer identification program records (such as Know Your
                                   1                  Customer (KYC) or Customer Due Diligence (CDD) records) relating
                                                      the Taxpayer and Covered Accounts, including, but not limited to,
                                   2                  identifying information such as date-of-birth, physical address, social
                                                      security number or other tax-identification number, passport, driver’s
                                   3                  licenses or other government-issued identification, Taxpayer
                                                      photographs, income/employment information, customer explanation
                                   4                  of activity information, third-party identification verification reports,
                                                      and any other information used to verify or confirm identity.
                                   5
                                       Dkt. No. 1-2 (Request No. 2).)
                                   6
                                              Petitioner argues that the Government fails to explain why the IRS needs his social
                                   7
                                       security number, date of birth, passport, driver’s license, photographs, or any of the other
                                   8
                                       identifying information requested, and that if the IRS wanted this information, the IRS could
                                   9
                                       obtain it from him directly. (Dkt. No. 24 at 17-18.) The Government responds that, similar to the
                                  10
                                       requested user profile information, the IRS is seeking this “identity-confirming personal
                                  11
                                       information” from Coinbase in order to positively identify the owner of the account. (Dkt. No. 29-
                                  12
Northern District of California




                                       1 at ¶ 39.) Based on this explanation, the Court finds that seeking this “identity-confirming
 United States District Court




                                  13
                                       personal information” “may be relevant” to the purpose of the summons. 26 U.S.C. § 7602(a)(1);
                                  14
                                       Powell, 379 U.S. at 57-58.
                                  15
                                                      iv.     Requests Nos. 6 and 8: Information about Counter-Parties.
                                  16
                                              Request No. 6 requests:
                                  17
                                                      [a]ll account history information . . . for transactions or events relating
                                  18                  to any Covered Accounts, including, but not limited to the type of
                                                      transaction . . ., party and counter party names, digital wallet
                                  19                  information, blockchain addresses, transaction ids, and any other
                                                      information related to the identity or location of the parties involved.
                                  20
                                       (Dkt. No. 1-2 (Request No. 6).) Request No. 8 requests:
                                  21
                                                      [a]ll contact information for individuals or entities . . . associated with
                                  22                  any transactions involving any Covered Accounts, including, but not
                                                      limited to, name, user name, address, telephone number, transaction
                                  23                  id, and identification information.
                                  24   (Dkt. No. 1-2 (Request No. 8).) Request No. 9 requests:

                                  25                  [a]ll documents and information relating to any payment or transfer
                                                      to or from any Covered Accounts, including, but not limited to,
                                  26                  counterparty name, account, user name, physical mailing address,
                                                      email address, website, checks, wires, electronic transfer information,
                                  27                  ACH, PayPal, money orders, prepaid card information, or any other
                                                      form of payment information.
                                  28
                                                                                          9
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 10 of 20




                                   1   (Dkt. No. 1-2 (Request No. 9).) Petitioner challenges the Government’s attempt to seek such

                                   2   personal information from counter-parties, individuals and entities who are not being investigated

                                   3   by the IRS and have not received advance notice. (Dkt. No. 24 at 18-20.) Petitioner argues that

                                   4   information about counter-parties is too far removed from his tax liability and cites two cases:

                                   5   United States v. Monumental Life Ins., Co., 440 F.3d 729 (6th Cir. 2006) (the court found that an

                                   6   IRS request for information regarding third parties was not relevant under the Powell standard);

                                   7   United States v. Coinbase, 2017 WL 5890052 (N.D. Cal. Nov. 28, 2017) (request for information

                                   8   from Coinbase about 14,000 accountholder was too broad). The Court finds that those two cases

                                   9   address narrow circumstances that are not applicable here.

                                  10                          a. Monumental Life Insurance

                                  11          In Monumental Life Insurance, the IRS was investigating Johnson Systems, Inc. tax

                                  12   liability for the tax years 1994 through 1997 as to whether Johnson had properly taken income tax
Northern District of California
 United States District Court




                                  13   deductions for contributions it made to its employee welfare benefit plan. Johnson’s plan used

                                  14   employer contributions to purchase three Monumental life insurance products for its employees.

                                  15   Monumental Life Ins., 440 F.3d at 731. The summons requested 172 categories of documents,

                                  16   including subparts, from Monumental for the years 1991 through 1999. While some of the

                                  17   requests related specifically to Johnson’s insurance policies, others related generally to the

                                  18   products that Monumental offered to many of its customers. Id. The Court noted that judicial

                                  19   protection against sweeping or irrelevant orders was particularly appropriate when the summons

                                  20   was directed at a third-party, as opposed to the taxpayer. Id. at 736.

                                  21          The court held that “in close cases, the ‘mere assertion of relevance’ by an IRS agent will

                                  22   not necessarily satisfy the government’s burden” under Powell. Monumental Life Ins., Co., 440

                                  23   F.3d. at 736 (quoting Goldman, 637 F.2d at 667). The court found that the case before it

                                  24   exemplified an “exceptional circumstance” where the IRS’s agent’s declaration was inadequate to

                                  25   demonstrate relevance because:

                                  26                  (1) the subpoena [was] directed to a third party, not to the taxpayer
                                                      being investigated, (2) the IRS [sought] a voluminous amount of
                                  27                  highly sensitive proprietary information about Monumental’s general
                                                      administration of its products, (3) the IRS [had] opposed the
                                  28                  imposition of a protective order, and (4) the magistrate judge, who
                                                                                         10
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 11 of 20



                                                        spent years considering the scope of the summons, found that the IRS
                                   1                    was seeking “some irrelevant information.”
                                   2   Id. at 736-37.

                                   3           The Court finds that the unique facts in Monumental which made it an “exceptional

                                   4   circumstance” are not parallel to the facts here. Revenue Agent Snow explained why the

                                   5   summons includes requests for information about counter-parties. The IRS needs to know who

                                   6   both parties to a transaction are in order to determine whether the transaction is taxable. (Dkt. No.

                                   7   29-1, ¶ 26.) The IRS requested counter-party information from Coinbase in order to verify that

                                   8   the relevant transfers were in fact taxable events. (Id., ¶ 27.) During Petitioner’s interview with

                                   9   Revenue Agent Snow, he refused to provide details regarding most of his transactions listed on his

                                  10   2016 tax return. He told her that the IRS needed to accept his description about which

                                  11   transactions were taxable dispositions without providing even minimal information about who the

                                  12   bitcoins were sent to or for what purpose. (Id., ¶ 28.) Revenue Agent Snow explains that in her
Northern District of California
 United States District Court




                                  13   experience, such behavior generally indicates an attempt to conceal something. (Id.)

                                  14           Additionally, in the cryptocurrency world, movements from one address to another address

                                  15   do not necessarily indicate a disposition by the taxpayer. (Id., ¶ 29.) People or entities move

                                  16   cryptocurrency between their own addresses frequently to make it difficult to trace ownership or to

                                  17   increase security against the hacking of the address (or public or private key). (Id.) Agent

                                  18   Revenue Snow provides an example of the multiple times the bitcoin deposited on January 11,

                                  19   2016, were moved around and appeared to come from multiple addresses in a short period of time.

                                  20   (Id., ¶ 30.) Revenue Agent Snow also explains that the type of information the IRS is seeking

                                  21   about counter-parties in the Summons is similar to the type of detailed personal information the

                                  22   IRS routinely summons from a bank or financial institution about counter-parties to transactions.

                                  23   (Id., ¶ 32.)

                                  24                           b. United States v. Coinbase

                                  25           In Coinbase, the court found that a request for information from Coinbase about 14,000

                                  26   accountholders was overbroad. In Coinbase, the IRS issued a John Doe summons to Coinbase,

                                  27   seeking information on over 14,000 accountholders, to examine whether there was a reporting gap

                                  28   between the number of cryptocurrency users Coinbase claimed and the bitcoin users reporting
                                                                                        11
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 12 of 20




                                   1   gains and losses. 2017 WL 5890052, at *2, 6. The court agreed that the Coinbase account

                                   2   holder’s identity and transaction records would permit the Government to investigate whether the

                                   3   holder had taxable gains that were not properly declared, but found that other requested

                                   4   information was broader than necessary. 2017 WL 5890052, at *6. Although the records such

                                   5   passports or drivers licenses, wallet addresses, public keys, records of Know Your Customer

                                   6   diligence would be needed to verify an account holder’s identity, the court did not enforce the

                                   7   summons as to those categories at that stage because the Government was seeking records on over

                                   8   10,000 account holders. 2017 WL 5890052, at *6-7. If the IRS determined that an account holder

                                   9   had a taxable gain and that there was some doubt as to the taxpayer’s identity, then the additional

                                  10   documents would shed light on a legitimate investigation. 2017 WL 5890052, at *7. Because the

                                  11   Government was seeking “records for thousands of account holders through a John Doe

                                  12   summons,” the court had an obligation to ensure that the Government was not collecting
Northern District of California
 United States District Court




                                  13   thousands and thousands of personal records unnecessarily. Id. The court noted that, if the

                                  14   Government later determined that it needed more detailed records on a taxpayer, it could “issue

                                  15   the summons directly to the taxpayer or to Coinbase with notice to a named user – a process

                                  16   preferable to a John Doe summons.” Id.

                                  17          The fact that the IRS is seeking information on the counter-parties to Petitioner’s

                                  18   transactions does not render this Summons akin to a John Doe summons. As discussed above, the

                                  19   request for county-party information is relevant to the IRS’s investigation into Petitioner’s tax

                                  20   liability. Therefore, the court’s limitation on the John Doe summons in Coinbase is not applicable

                                  21   here. Although the IRS is seeking some information about counter-parties from Coinbase, the

                                  22   Government provides valid reasons for doing so related to its investigation of Petitioner’s tax

                                  23   liability. Because the information about the counter-parties “might throw light” on the accuracy of

                                  24   the returns, the requests are relevant. Zolin, 809 F.2d at 1414.

                                  25                  v.      Time Frame.
                                  26          Petitioner also challenges the Summons as overbroad because, although the IRS is

                                  27   investigating his tax liability in 2016, the Summons contains no date range limitation on the

                                  28   documents it is requesting. Petitioner raised the same challenge to the IRS summons issued to
                                                                                        12
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 13 of 20




                                   1   Bitstamp in the Western District of Washington.

                                   2          The court in the Western District of Washington determined that the summons to Bitstamp

                                   3   was overbroad based because it lacked a temporal limitation. Zietzke, 2019 WL 6310661, at *4.

                                   4   Although the IRS must determine Petitioner’s basis for each transaction which occurred in 2016,

                                   5   which requires the IRS to determine when and how much Petitioner paid for the cryptocurrency

                                   6   used in the 2016 transactions, the summons asked for much more than that. Id. The court noted

                                   7   that the summons requested “[a]ll account history information (on-chain and off-chain) for

                                   8   transactions or events relating to any Covered Accounts.” Thus, the summons requested

                                   9   information from Bitstamp relating to Petitioner’s Bitcoin sales prior to 2016, which the Court

                                  10   found to be irrelevant to the IRS’s stated purpose of auditing Petitioner’s 2016 amended return.

                                  11   Id. As a remedy, the court order the Government to propose an amended summons modifying its

                                  12   requests to “demand information relating only to transactions that Petitioner made in 2016. Those
Northern District of California
 United States District Court




                                  13   requests may ask for information prior to 2016 only to the extent that the information is relevant to

                                  14   determining the tax implications of transactions in 2016.” Id., 2019 WL 6310661, at *7 n. 3.

                                  15          The Court concurs with the court’s analysis in Zietzke and finds that, because there is no

                                  16   limitation based on time, the Summons also seeks information for Petitioner’s bitcoin transactions

                                  17   which did not occur in 2016. Although the IRS may seek information before 2016 to determine

                                  18   how much Petition paid for the bitcoins used in his 2016 transactions, the Summons is not limited

                                  19   to this information. Therefore, similar to the court in Zietzke, the Court recommends that the IRS

                                  20   propose an amended summons to demand information limited to Petitioner’s transaction in 2016

                                  21   and determining the tax implications of those 2016 transactions.

                                  22          3.      Possession of Information.
                                  23          The third Powell requirement is that the “information sought is not already within the

                                  24   Commissioner’s possession.” 379 U.S. at 57-58. Petitioner does not challenge the Summons on

                                  25   this ground.

                                  26          4.      Required Administrative Steps.
                                  27          The only administrative step that Petitioner challenges is whether the IRS provided

                                  28   sufficient advance notice of its third-party contact. Section 7602(c) specifically prohibits third-
                                                                                         13
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 14 of 20




                                   1   party contacts unless advance reasonable notice is given to the taxpayer. It specifically provides:

                                   2                  An officer or employee of the Internal Revenue Service may not
                                                      contact any person other than the taxpayer with respect to the
                                   3                  determination or collection of the tax liability of such taxpayer
                                                      without providing reasonable notice in advance to the taxpayer that
                                   4                  contacts with persons other than the taxpayer may be made.
                                   5   J.B. v. United States, 916 F.3d 1161, 1166-67 (9th Cir. 2019) (quoting 26 U.S.C. § 7602(c)(1)).

                                   6   This statutory provision “gives the taxpayer a meaningful opportunity to resolve issues and

                                   7   volunteer information before the IRS seeks information from third parties, which would be

                                   8   unnecessary if the relevant information is provided by the taxpayer himself.” Id. at 1168. In that

                                   9   case, the court adopted a fact-specific approach, requiring courts to review the “totality of the

                                  10   circumstances” to determine if the IRS provided taxpayers with reasonable notice in advance of

                                  11   issuing third-party summonses. Id. at 1164. The Court here finds that the totality of

                                  12   circumstances shows that the IRS provided reasonable notice to Petitioner before issuing the
Northern District of California
 United States District Court




                                  13   summons for information about third-parties.

                                  14          The court in J.B. v. United States made clear that Section 7602(c) requires “the IRS

                                  15   provide notice reasonably calculated to apprise taxpayers that the IRS may contact third parties.”

                                  16   Id. at 1170. In the circumstances of that case, mailing out the generic notice, which the IRS refers

                                  17   to as “Publication 1”, with the initial IRS letter instructing the plaintiffs to contact a revenue agent

                                  18   to discuss items on their 2011 tax return, provided insufficient advance notice. Id. at 1173-74.

                                  19   Publication 1 stated:

                                  20                  Generally, the IRS will deal directly with you or your duly authorized
                                                      representative. However, we sometimes talk with other persons if we
                                  21                  need information that you have been unable to provide, or to verify
                                                      information we have received. If we do contact other persons, such as
                                  22                  a neighbor, bank, employer, or employees, we will generally need to
                                                      tell them limited information, such as your name. ... Our need to
                                  23                  contact other persons may continue as long as there is activity in your
                                                      case. If we do contact other persons, you have a right to request a list
                                  24                  of those contacted.
                                  25   Id. at 1165.

                                  26          The court noted that the IRS sent plaintiffs Publication 1 as part of its initial, introductory

                                  27   letter to the couple explaining that they had been selected for an audit. Significantly, the

                                  28   Publication did not accompany a specific request for documents and was sent more than two years
                                                                                          14
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 15 of 20




                                   1   before the IRS subpoenaed the records at issue. The Publication was even sent before the IRS

                                   2   knew that the taxpayers had requested an exemption from the research audit and had not provided

                                   3   documents for the audit. Id. at 1173.

                                   4          Additionally, the taxpayers were the subject of a research audit, designed to help the IRS

                                   5   improve its tax collection system, “where the subjects are selected at random, without any reason

                                   6   to believe that they are deficient on their taxes.” Id. at 1173. A research audit is in contrast to “an

                                   7   audit in the normal course where the subjects are selected because of red flags in their tax returns.”

                                   8   Therefore, the IRS was not required to move quickly and had no reason to believe that the

                                   9   taxpayers “might evade its review, hide assets, or abscond.” Id. at 1173.

                                  10          The court found that interests of the taxpayers in receiving advanced notice of any

                                  11   subpoenas was heightened. Because it was a research audit, “the IRS has every reason to proceed

                                  12   cautiously, ensuring that the taxpayer has adequate notice that the IRS may contact third parties
Northern District of California
 United States District Court




                                  13   and that the taxpayer’s reputational interests are protected.” Id at 1173-74. Moreover, the IRS

                                  14   was requesting information from a particularly sensitive source – the taxpayer’s “employer, not a

                                  15   remote third party like a bank or financial institution.” Id. at 1174. The court noted that “[a]

                                  16   taxpayer’s reputational interests is heightened when the IRS requests information from an

                                  17   employer, which knows the taxpayer intimately and upon which the taxpayer relies for decisions

                                  18   about hiring and firing, and promotion.” Id. Additionally, because the taxpayer’s employer was

                                  19   the California Supreme Court and the taxpayer represented capital defendants for the state

                                  20   government, the subpoenaed documents were potentially covered by “the attorney-client privilege

                                  21   and other litigation-related privileges, and could have revealed [the taxpayer]’s litigation strategy

                                  22   representing persons on death row.” Id. The court found that the lack of more specific advance

                                  23   notice was even more troubling because the summoned records were exactly the type of records

                                  24   the IRS should have expected the taxpayers to have and been able to readily provide once the

                                  25   dispute as to whether the taxpayers should have remained in the research audit was resolved. Id.

                                  26   Therefore, the court held that issuing the general Publication 1 two years before the third-party

                                  27   contact did not satisfy the reasonable advance notice requirement. Id. However, the court

                                  28   refrained from holding that a general notice, such as Publication 1, would be, in all circumstances,
                                                                                         15
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 16 of 20




                                   1   insufficient. Id. at 1164.

                                   2          The test of “totality of the circumstances” applied here shows that IRS complied with the

                                   3   administrative steps under the Internal Revenue Code. Here, the IRS is not relying on a general

                                   4   notice similar to Publication 1. The IRS sent Petitioner a letter dated April 22, 2019, which stated:

                                   5                  We have reviewed the information provided by [Petitioner] with
                                                      respect to his Bitcoin transactions during 2016. Based on the
                                   6                  information and his explanation during our telephone conference,
                                                      there are still some uncertainties with respect to his activities during
                                   7                  the 2016 tax year. For example, [Petitioner] indicated that all of his
                                                      Bitcoin holdings were essentially split between the coins held in his
                                   8                  personal wallets managed through the Armory software and the coins
                                                      that he acquired through Coinbase and disposed of through Coinbase
                                   9                  or Purse.io.
                                  10                  [Petitioner] explained that the none of the coins held through the
                                                      Armory wallet were disposed of during 2016 and that all of the coins
                                  11                  disposed of during 2016 came from acquisitions made through
                                                      Coinbase. This is not true. Based on the transaction ids provided with
                                  12                  the Purse.io information, we were able to locate those transactions on
Northern District of California
 United States District Court




                                                      the Bitcoin blockchain and the address from which the coins were sent
                                  13                  to Purse.io are not related to Coinbase. We were able to link some of
                                                      those addresses with wallets associate with both Bitstamp and BTC-
                                  14                  e, which are/were cryptocurrency exchange platforms similar, but
                                                      unrelated, to Coinbase.
                                  15
                                                      We previously issued Information Document Requests for
                                  16                  information pertaining to virtual currency holdings as follows:
                                  17                  •   The Information Document Request #1 requested “Virtual
                                                          Currency activity statement for the period of 1/01/2016 through
                                  18                      12/31/2016, if available. If no virtual currency activity statement
                                                          is available, please make available your spreadsheets, schedules,
                                  19                      ledgers or other records used to track your virtual currency
                                                          balance, transactions, etc.”
                                  20
                                                      •   The Information Document Request #2 requested “Print out the
                                  21                      block chain transactions for all wallet addresses owned with the
                                                          explanation of all the transactions for the period under exam.”
                                  22
                                                      Furthermore, held phone conferences on the following dates as well
                                  23                  to resolve this tax matter: 10/15/2018, 11/15/2018, 12/17/2018,
                                                      2/15/2019, 2/28/2019.
                                  24
                                                      We have been unable to obtain information requested from you.
                                  25
                                                      Based on the foregoing, we will be issuing you a summons seeking
                                  26                  the previously requested information. This letter serves as a reminder
                                                      that third party contacts may be issued with respect to the
                                  27                  2determination of your tax liability for 2016. We will be contacting
                                                      various third-party entities as such as Coinbase, Purse.io, and
                                  28                  Bitstamp to request information they might have.
                                                                                        16
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 17 of 20




                                   1   (Dkt. No. 29-2 (Exhibit B to Second Declaration of Amanda Snow).) This was a specific letter,

                                   2   referencing the inability of the IRS to obtain all of the information requested directly from

                                   3   Petitioner, sent shortly before the Summons was sent to Coinbase, and only after the IRS engaged

                                   4   in efforts to obtain information from Petitioner directly. Additionally, as distinct from the

                                   5   taxpayer in J.B., this is not a research audit and Coinbase is not Petitioner’s employer. Therefore,

                                   6   Petitioner’s reputational interests are not as heightened as the taxpayer in J.B.

                                   7          Petitioner argues that the “exact” document requests were not described in the letter. But

                                   8   this is not what is required. The test is whether, under the totality of the circumstances, the notice

                                   9   was reasonably calculated to apprise Petitioner of the possibility that the IRS may contact third-

                                  10   parties and afforded Petitioner “a meaningful opportunity to resolve issues and volunteer

                                  11   information before third-party contacts are made.” J.B., 916 F.3d at 1164. The letter dated April

                                  12   22, 2019, sent to Petitioner after trying to obtain information from his directly, under the
Northern District of California
 United States District Court




                                  13   circumstances here, satisfies the required test. The facts here show that the IRS complied with the

                                  14   Internal Revenue Code in giving advance notice of contact with a third-party.

                                  15      B. Concerns about Privacy.
                                  16          Petitioner argues that the overbreadth of the Summons implicates his right to privacy

                                  17   protected by the Fourth Amendment. Petitioner urges the Court to construe Carpenter v. United

                                  18   States, 138 S. Ct. 2206 (2018), as limiting the “third-party” doctrine established in Smith v.

                                  19   Maryland, 442 U.S. 735 (1979) and United States v. Miller, 425 U.S. 435 (1976). This Court

                                  20   declines to extend Carpenter to this case.

                                  21          The Fourth Amendment protects “the right of the people to be secure in their persons,

                                  22   houses, papers, and effects, against unreasonable searches and seizures.” United States Const.

                                  23   Amend IV. The protections of the Fourth Amendment apply only where there is a subjective

                                  24   expectation of privacy that society accepts as objectively reasonable. Katz v. United States, 389

                                  25   U.S. 347, 361 (1967). Pursuant to the third-party doctrine, a party lacks a reasonable expectation

                                  26   of privacy under the Fourth Amendment in information “revealed to a third party and conveyed

                                  27   [by that third party] to the Government authorities.” Miller, 425 U.S. at 443; Smith, 442 U.S. at

                                  28   743-44 (noting that the Supreme Court has “consistently . . . held that a person has no legitimate
                                                                                         17
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 18 of 20




                                   1   expectation of privacy in information he voluntarily turns over to third parties”); United States v.

                                   2   Centennial Builders, Inc., 747 F.2d 678, 683 (11th Cir. 1984) (“An Internal Revenue summons

                                   3   directed to a third party bank or accountant does not violate the Fourth Amendment rights of a

                                   4   taxpayer under investigation since the records belong to the summoned party and not the taxpayer:

                                   5   the taxpayer has no privacy interest in the documents.”). In Miller, the Supreme Court’s analysis

                                   6   turned largely on the fact that Miller “voluntarily conveyed” the information contained in the bank

                                   7   records to the bank and that checks were “not confidential communications but negotiable

                                   8   instruments to be used in commercial transactions.” 425 U.S. at 442.

                                   9          In Carpenter, the defendant challenged on Fourth Amendment grounds the government’s

                                  10   warrantless acquisition of his cell-site location information (“CSLI”) from his wireless

                                  11   telecommunications carrier that had been sent to cell towers by his cell phone and stored by that

                                  12   carrier. 138 S.Ct. at 2211-12. The CSLI data acquired in Carpenter depicted the defendant’s
Northern District of California
 United States District Court




                                  13   movements across nearly 13,000 specific location points during a 127-day span. Id. at 2212.

                                  14          The Supreme Court rejected the application of the third-party doctrine to justify the

                                  15   warrantless acquisition of CSLI from the carrier. The Court held that Carpenter retained a

                                  16   reasonable expectation of privacy in the CSLI at issue even though he had shared it with his

                                  17   wireless carrier. Id. at 2217-20. The Carpenter Court focused on the significance of location data,

                                  18   noting that it had “already recognized that individuals have a reasonable expectation of privacy in

                                  19   the whole of their physical movements” and that cellphones embody “seismic shifts in digital

                                  20   technology” such that “when the Government tracks the location of a cell phone it achieves near

                                  21   perfect surveillance, as if it had attached an ankle monitor to the phone’s user.” Id. at 2218.

                                  22   Additionally, the Carpenter Court distinguished the CSLI from “voluntary exposure” rational

                                  23   underlying the third-party doctrine because information about cell phone location is “not truly

                                  24   ‘shared’ as one normally understands the term.” Id. at 2220 (internal citation omitted) (noting that

                                  25   cell phone are “indispensable to participation in modern society,” that there is no way to avoid

                                  26   creating information about cell site information). The Supreme Court concluded: “As a result, in

                                  27   no meaningful sense does the user voluntarily “assume[ ] the risk” of turning over a

                                  28   comprehensive dossier of his physical movements. Id. at 2220 (internal citation omitted). The
                                                                                        18
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 19 of 20




                                   1   Carpenter Court noted that the opinion was a narrow holding. Id. at 2220 (“Our decision today is

                                   2   a narrow one. We do not express a view on matters not before us: real-time CSLI or ‘tower

                                   3   dumps’ (a download of information on all the devices that connected to a particular cell site during

                                   4   a particular interval).”)

                                   5           Carpenter is not applicable here because Carpenter’s holding is narrowly limited to facts

                                   6   different from this case, because location data is not at issue here, and because it is undisputed that

                                   7   Petitioner voluntarily exposed the requested data to Coinbase. Petitioner argues that the

                                   8   Government would be able to achieve “near perfect surveillance” of his finances with the

                                   9   information the Government seeks. With the information requested, the IRS could track and

                                  10   monitor his future cryptocurrency transactions. (Dkt. No. 24 at 22.) In response, the Government

                                  11   notes that 26 U.S.C. § 7605(b) generally limits the IRS to one examination of a taxpayer’s books

                                  12   and records for a particular tax year unless the taxpayer requests an additional examination, or if
Northern District of California
 United States District Court




                                  13   the IRS, after investigation, provides written notice to the taxpayer that an additional examination

                                  14   is necessary. 26 U.S.C. § 7605. “[O]nce [Petitioner]’s exam is closed, Revenue Agent Snow

                                  15   cannot continue to access his records to follow his bitcoin activity.” (Dkt. No. 29 (citing Taxpayer

                                  16   Browsing Protection Act, Pub. L. No. 105-35, § 2, 111 Stat. 1104 (1997); 26 U.S.C. § 7213A).) In

                                  17   light of the legal limitations on how the Government may use the information it obtains from

                                  18   Coinbase, the Court finds that the information the Summons requests is similar to the financial

                                  19   records in Miller and that the third-party doctrine governs this issue. Because Petitioner’s

                                  20   voluntarily exposed this information to Coinbase for commercial purposes, he does not retain a

                                  21   reasonable expectation of privacy over this information.

                                  22       C. Bad Faith.
                                  23           Petitioner argues that the IRS issued the Summons for an “improper purpose – to build its

                                  24   surveillance database.” (Dkt. No. 24 at 24.) Petitioner claims that he has circumstantial evidence

                                  25   of such bad faith, but he merely speculates and imputes a negative inference onto conversations

                                  26   about how to proceed with the IRS’s investigation into his tax liability. He argues that because

                                  27   there were ongoing discussions within the IRS on whether to issue a summons to him and/or to

                                  28   Coinbase, they had was a nefarious “plan” to build a surveillance database. (Dkt. No. 24 at 24-
                                                                                         19
                                         Case 4:19-cv-03761-HSG Document 32 Filed 01/16/20 Page 20 of 20




                                   1   26.) However, in the record before the Court there is no mention of issuing a summons to obtain

                                   2   evidence on taxpayers other than Petitioner, nor any evidence which would support drawing a

                                   3   plausible inference of such an improper purpose. Therefore, Petitioner fails to meet his “heavy

                                   4   burden” to allege “specific facts and evidence to support his allegations of bad faith or improper

                                   5   purpose.” Dynavac, Inc., 6 F.3d at 1414; Crystal, 172 F.3d at 1144. Accordingly, the Court will

                                   6   only consider the papers submitted and will not hold an evidentiary hearing.

                                   7          Accordingly, except for the limitations as to relevance discussed above, the Court finds

                                   8   that the Government established a prima facie case under Powell and Petitioner failed to negate

                                   9   one of the four Powell elements or demonstrate a lack of good faith on the part of the Government.

                                  10                                            CONCLUSION

                                  11          For the foregoing reasons, the Court RECOMMENDS GRANTING the Government’s

                                  12   motion to enforce a summons and for a summary denial of the petition to quash, but with some
Northern District of California
 United States District Court




                                  13   limitations on the scope of the Summons. The Court RECOMMENDS that the District Court

                                  14   order the Government to file a proposed amended summons within fourteen days which clarifies

                                  15   its definition of user profile information to exclude passwords, security settings and account

                                  16   recovery information and which limits the time-frame of its requests to Petitioner’s transaction in

                                  17   2016 and to determining the tax implications of those 2016 transactions. The Court FURTHER

                                  18   RECOMMENDS that, if Petitioner seeks to contest the proposed amended summons, Petitioner

                                  19   shall file an opposition within seven days. However, Petitioner’s objections, if any, shall be

                                  20   limited changes regarding the temporal limitations.

                                  21          A party may serve and file specific written objections to this recommendation within

                                  22   fourteen days after being served with a copy. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b);

                                  23   N.D. Civil L.R. 72-3.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 16, 2020

                                  26                                                   ______________________________________
                                                                                       SALLIE KIM
                                  27                                                   United States Magistrate Judge
                                  28
                                                                                        20
